Citation Nr: 0211509	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  95-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to increased evaluation of generalized anxiety 
disorder, currently rated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and J.A. Juarbe Ortiz, M.D.


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 1970.

These issues comes before the Board of Veteran's Appeals 
(Board) on appeal from February 1995 and August 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
This matter was previously before the Board and was remanded 
in November 2000 to the RO for further development and 
adjudication.  This matter has been returned to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  The veteran's general anxiety disorder is manifested by a 
preference for being alone, trouble sleeping, episodes of 
shortness of breath, forgetting things and sudden crying 
spells, adequate memory, judgment and intellectual function, 
but poor insight. 

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantial gainful 
employment consistent with his education and occupational 
experience.






CONCLUSIONS OF LAW

1.  Generalized anxiety disorder is 50 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2001); 38 C.F.R. Part 
4, Diagnostic Code 9400 (1996 & 2001).

2.  A total rating based on individual unemployability due to 
the veteran's service-connected disability is not warranted.  
38 U.S.C.A. § 1155 (West 1991 and 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background and preliminary matters

In November 2000, the veteran's increased rating claim was 
remanded to the RO for further development.  The remand 
instructed the RO to obtain any medical records from the 
Social Security Administration and Dr. Juarbe.  The Board 
notes that the veteran was informed of his right to submit 
additional evidence and argument on the matters the Board 
remanded to the RO.  The veteran submitted a statement in 
March 2001 indicating that the he was not in receipt of 
Social Security benefits.  There is a claim in process, but 
had not been decided yet.  The statement also indicates that 
Dr. Juarbe does not have any records of treatment of the 
veteran because he only reviewed his claim folder.  The 
veteran has not submitted any further evidence.

The Board notes that in May 2000 the veteran submitted a 
statement wherein the veteran requested an additional VA 
examination.  However, the Board finds it has adequate 
evidence to fairly determine the veteran's level of 
disability with regard to the veteran's generalized anxiety 
disorder and decide the veteran's TDIU claim.  In doing so, 
the Board notes that the veteran has not alleged or submitted 
evidence to indicate that his condition has worsened since 
his most recent VA examination.  Also, in reviewing the 
evidence of record the Board does not find the veteran's 
April 2000 VA examination is outdated.  The April 2000 VA 
examination report addresses all matters previously alleged 
by the veteran concerning his increased rating claim for 
generalized anxiety disorder and is sufficient to address the 
veteran's TDIU claim.  

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103 
(West Supp 2001).  A February 1995 rating decision, April 
1995 statement of the case and June 1999 supplemental 
statement of the case notified the veteran of the pertinent 
laws and regulations and evidence necessary to substantiate 
his increased rating claim.  An August 2000 rating decision, 
March 2001 statement of the case, June 2000, and May 2002 
supplemental statements of the case notified the veteran of 
the pertinent laws and regulations and evidence necessary to 
substantiate his TDIU claim.  Additionally, the veteran was 
sent a letter in May 2002 notifying him that he has a pending 
appeal for individual unemployability and increased 
evaluation for the service connected anxiety disorder.  The 
letter notified informed the veteran of what the evidence 
must show to establish entitlement to the benefits he wants 
and what information or evidence is still needed from him and 
provided contact information if he has any questions or needs 
assistance.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran as to what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The RO has made reasonable 
efforts to obtain all pertinent medical records.  Namely, 
service records, VA medical records, and private medical 
records are associated with the veteran's claims file.  
Additionally, the veteran has been afforded VA examinations 
and hearings.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.

Evidence

A psychiatric report from William Galindez, M.D. dated, 
December 1993, states the veteran was first evaluated for 
their services in August 1975 through the Fee Basis Veterans 
Program.  The report details the veteran's work history and 
sets forth the veteran's history with regard to his anxiety 
disorder.  The veteran was able to work after Vietnam, but 
did so with a chip on his shoulder and an attitude, easy 
irritability, palpitations, depression and inability to think 
or concentrate.  The veteran reported that he was 
contemplating retiring from work.  A mental status 
examination revealed marked tremors of his arms, walking and 
sitting slowly, speaking in a low tone of voice and 
hesitating.  At times, the veteran was inattentive and 
distant from the therapist.  His flow of thought was slow and 
of poor production with blocking at times and difficulty in 
reaching final ideas.  His content of thought was 
characterized by a depressive component, crying, 
forgetfulness, irritability, inability to think or 
concentrate and being afraid of people with a preference for 
being alone with an easy irritability.  The examiner noted 
that nothing called up his attention.  He was unable to be at 
ease in any place and had tremors of his arms.  He was unable 
to sleep and had terrorific nightmare.  He reporting hearing 
voices and if in a group, thinking people were talking about 
him.  The veteran always has a chip on shoulder and a 
preference for being alone.  He had somatic complaints and 
unfounded fears.  Dr. Galindez noted the veteran's affect was 
depressed with loss of interest at times and bad thoughts 
coming into his mind.  He had ideas of hopelessness and 
insufficiency.  He complained that the joy had gone out of 
his life and that he was unable to be in crowded and noisy 
places.  His intellectual capacities corresponded to his 
scholar grade with poor abstract thinking.  His judgment is 
fairly preserved.  Dr. Galindez set forth a diagnosis of 
Schizophrenic reaction, paranoid type, in partial remission.

The veteran underwent a VA examination in January 1994.  The 
report shows that the veteran had not had any 
hospitalizations and was being treated by a psychiatrist.  
The veteran reported that his nervous condition has been 
progressive, preventing him from performing his job.  He 
reported tension, shortness of breath, chest pains, backache 
and pain in his limbs.  He also complained of having an 
increased fear to be in public and eating in public.  He 
reported that he has had this condition since service.  He 
stated that he gets very concerned, anxious, and worried when 
people look at him.  He complained of constant tremors and 
having difficulty sleeping.  The veteran was clean, 
adequately dressed and groomed.  He was alert and oriented 
times three.  His mood was depressed and somewhat anxious.  
His affect was blunted.  His attention and concentration were 
good.  His speech was clear and coherent and he was not 
hallucinating, suicidal or homicidal.  His insight and 
judgment were good.  He exhibited good impulses and control.  
The examiner set forth a diagnosis of a generalized anxiety 
disorder with depressive features and a GAF 0, unspecified.

A Medical Report, dated July 1995, from William Galindez, 
M.D. showed that the veteran was receiving psychiatric care.  
He stated the veteran continued to have obsessive thoughts, 
unfounded fears, easy irritability, delusions of persecution, 
multiple somatic complaints, poor memory, poor judgment, and 
poor interpersonal and interfamilial relationships.  He 
provided a diagnosis of a schizophrenic reaction of an 
undifferentiated type.  His assessment and prognosis were 
that the veteran had been place on therapy without any 
remission and a very poor prognosis.  He was being treated on 
a monthly basis.

The veteran and his wife provided testimony at a personal 
hearing held in September 1995.  The veteran gave testimony 
regarding his employment history.  He had worked 24 years for 
the government of Puerto Rico investigating complaints and 
inspecting industries.  He testified that his nervous 
condition has been worsening to the extent that his 
relationship with his supervisor has deteriorated and he 
expressed having difficulty with his co-workers.  He 
explained that it bothers him to have people around him 
talking because he believes they are talking about him.  The 
veteran confirmed a statement by the veteran's representative 
that his supervisor wanted to send the veteran to a 
psychiatrist.  The representative indicated that the veteran 
would submit a statement made by the veteran's supervisor.  
The veteran testified that he has a difficult time dealing 
with people because he is afraid to face them and it hinders 
his ability to obtain the information necessary to prepare a 
written report.  Communications with the people he comes in 
contact shuts down because of the friction involved in 
dealing with them.  As a result, his supervisor complained to 
him that he does not have enough information to make a 
decision in each case.  

The veteran testified to the difficulties he has outside of 
work that he attributes to his anxiety disorder.  The veteran 
complained of a difficulty being able to sleep through the 
night and that the sleep he gets is not good.  The veteran 
indicated that when he gets home he takes a bath and goes to 
his room.  He said he has difficulty communicating with his 
children.  He does not receive visitors, does not visit 
friends or family, and cannot go to the grocery store.  The 
veteran complained of tremors or shakiness.  The shaking of 
his hands limits his ability to eat drink and write.  He 
complained of pain when he experiences tension and is worried 
about the palpitations in his chest.  He complained of 
nightmares that may cause him to scream.  He complained of 
periods when his mind blanks out and comes out of it not 
knowing where he is.  He stated that it occurs daily and is 
getting worse.  He also complained of feelings of guilt.  He 
stated he was being treated by Dr. Galindez.  

The majority of his wife's testimony reiterated the veteran's 
testimony regarding spending time in his room and not 
socializing with guests or visiting friends.  She also 
testified to his difficulty sleeping and shakiness of his 
hands.  She testified that her husband could be verbally 
aggressive.  She testified that he sees silhouettes of a 
person in the back of the car while he is driving, sometimes 
sees helicopters and hears voices calling him. 

A Medical Report, dated July 1996, from Dr. Galindez showed 
the veteran was receiving psychiatric care.  He stated the 
veteran continued to have obsessive thoughts, unfounded 
fears, easy irritability, delusions of persecution, multiple 
somatic complaints, and poor memory, judgment, and 
interpersonal and interfamilial relationships.  He provided a 
diagnosis of a schizophrenic reaction of an undifferentiated 
type.  He provided an assessment and prognosis that the 
veteran had been placed on psychotherapy and pharmacotherapy 
without any remission and had very poor prognosis. 

The report from a March 1999 VA examination shows that the 
veteran has no hospitalizations in his computer files.  The 
veteran reported planning to resign from his job.  The 
veteran attributed his inability to continue working to his 
nervous disorder indicating that it had progressively 
disabled him.  He reported forgetting things, difficulty 
performing in public due to anxiety reactions and that the 
severity of his symptomatology varies.  He reported that he 
has to do things in isolation and complained of trouble 
sleeping.  He also reported that his mind goes blank on 
various occasions and complained of having episodes of 
shortness of breath, forgetting things and sudden crying 
spells.  The veteran's general appearance was clean and he 
was adequately dressed and groomed.  He was alert and 
oriented times three.  His mood was anxious and depressed.  
His affect was constricted.  His attention and concentration 
were good.  His speech was coherent.  He was not 
hallucinating and was not suicidal or homicidal.  His insight 
and judgment were reported to be fair.  He exhibited good 
impulse control.  The examiner provided diagnoses of 
generalized anxiety disorder with depressive features and a 
GAF of 75.

In a June 1999 VA report addressing Dr. Galindez' fee-basis 
psychiatric reports, the examiner wrote that based on the 
records and documents available in the veteran's claims 
folder and on the March 1999 VA examination, there is no 
basis for the diagnosis of Schizophrenic reaction or 
psychosis.  Although Dr. Galindez has prescribed Thorazine to 
the veteran, this prescription has not been filled at the VA 
hospital and the other prescriptions have.  The examiner 
reiterated that the diagnoses given at the March 1999 
examination were the correct ones.

Jose Arturo Juarbe testified as a medical expert at a hearing 
conducted in February 2000.  Dr. Juarbe testified that he 
reviewed copies of Dr. Galindez' fee basis reports and the VA 
examination reports.  Dr. Juarbe agreed with the VA 
examiner's diagnosis that the veteran has generalized anxiety 
with depression, but added that his anxiety has been 
evolving.  He testified that the veteran was currently 
showing more manifestations of a major depression than 
anxiety.  The veteran has precordial oppression; he panics, 
and gets frightened by people.  He is always isolated and 
forgets things.  The doctor added that the veteran is highly 
depressed.  He is always isolated and forgets things.  The 
doctor testified that the veteran does have some symptoms of 
schizophrenia, but he opined that the veteran is not 
schizophrenic.  It was believed that the veteran's condition 
has been progressing and that there has been a change in his 
condition since the March 1999 VA evaluation.  The doctor 
pointed out that Dr. M. noted that the veteran was thinking 
about retiring from his job.  Since Dr. M's evaluations, the 
veteran has retired. The veteran did not have to retire from 
work but did so because he was no longer able to tolerate 
people and was extremely irritated toward everybody.  He 
fought with everyone and would fall into a panic and suddenly 
feel the need to get away from people.  The veteran wakes up 
every night when he hears a noise and thinks the Viet Cong 
are coming to get him.  It was testified that he understood 
the veteran has manifested symptoms of post traumatic stress 
disorder (PTSD) since he left Vietnam and that he can not 
hear the word "Vietnam" because his mind ends up in 
Vietnam.  The veteran hates everything related to oriental 
people and that he has a persecution complex.  The doctor 
provided diagnoses of anxiety developed into major depression 
with psychotic features not only due to depression but PTSD.  
With regard to his PTSD diagnosis, he has all the 
manifestations of PTSD.  Dr. Juarbe testified that the 
veteran had a GAF of 40.  He is no longer able to work and 
had to stop working.  After the veteran retired he filed a 
claim for disability with Social Security.  Dr. Juarbe 
testified that the veteran told him that he has been studying 
at the university for six years but has no degrees because he 
cannot finish any courses.  Dr. Juarbe testified that the 
veteran could not be rehabilitated and placed in another job.  
He would have to work at a place with no people around at all 
because he falls into a panic when he is in a group of 
people.  He cannot be with people, even his own family, and 
does not relate to anyone.  

A report from an April 2000 VA mental disorder examination 
showed that the veteran was well developed and well 
nourished, adequately dressed and groomed.  He was alert, 
aware of the interview and in full contact with reality.  He 
was very anxious and tense.  His answers were relevant, 
coherent and logical.  The examiner noted that the tremors 
the veteran complained of disappeared completely during the 
interview.  His complaints indicated he was self conscious of 
how others looked at him.  In this sense, he had a 
referential way of thinking. He reported not sleeping well at 
night.  He complained of being anxious and not doing anything 
at home.  The affect he displayed was adequate.  His mood was 
anxious, with some depression.  He was well oriented in 
person, time and place.  His memory and intellectual function 
were both adequate.  His judgment was adequate but his 
insight was very poor.  The examiner specifically stated that 
the veteran was not schizophrenic.  The examiner stated that 
the veteran did not show characteristics of schizophrenia, 
such as lack of or a flattening of affect.  The examiner 
explained that schizophrenia is a thought disorder.  If the 
veteran had been psychotic and disorganized in his thoughts, 
he would not have been able to organize himself or maintain 
the kind of job he had.  The veteran reported that his 
decision to retire was because he was too anxious and he felt 
that he was not effective in the job that he was doing 
anymore.  The examiner requested a social field survey prior 
to forming a final opinion.  After reviewing the report from 
the social field survey, the examiner opined that the 
evidence in the veteran's case, including the history of 
symptoms and his behavior, lent no support for a diagnosis of 
schizophrenia, the medications prescribed were not those 
indicated for a psychosis, and his symptoms were not those of 
PTSD either.  The examiner set forth the following diagnoses: 
generalized anxiety disorder, chronic, with depression and 
some paranoid features.  The examiner provided a GAF 55.   

A VA Social and Industrial Field Survey was conducted in 
April 2000.  The report included the veteran's academic and 
work history and noted he was receiving psychiatric treatment 
on a Fee Basis.  The veteran completed twelfth grade after 
service, was unemployed for one year and worked up until 
1999.  The veteran completed three years of college while 
working.  Interviews were conducted of the veteran his wife 
and two neighbors.  One of the neighbors was his brother.  
The house and grounds were noted to be in good condition and 
well kept.  The veteran was noted to be clean.  He complained 
of panic attacks, a fear of people coming to get him, 
nightmares, and crying without reason.  He stated he was 
secluded at home and only left when he accompanied his 
brother to the farm.  He indicated that he used to be active, 
however, now he does not finish the chores he starts.  It was 
noted that the veteran cried during the interview discussing 
the death of a comrade.  His wife reported that the veteran 
is forgetful and does not like to leave the house.  The first 
neighbor interviewed was the veteran's brother.  He reported 
that the veteran accompanied him to the farm.  The other 
neighbor reported that the veteran was cordial and liked to 
help other people.  The other neighbor did not report any 
abnormal behavior.  

In a report from a VA examination, dated July 2000, the 
examiner noted the veteran's reported work history related to 
his service-connected anxiety and his occupational history.  
The veteran was employed at the Puerto Rico Government in 
office and different field jobs until June 1999.  The veteran 
underwent a physical examination that did not include a 
psychiatric evaluation. 

A statement from Jose A. Juarbe, M.D. states that he provided 
a diagnosis of major depression with psychotic features and 
also of PTSD he attributed to the veteran's service.  Dr. 
Juarbe further stated that he disagreed with the diagnosis 
and the GAF set forth in the VA examination provided on April 
2000 and June 2000.


Increased rating - generalized anxiety

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991 & 2001); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities. Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board has considered 
all the evidence of record.  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The Board notes that the RO has reviewed the appellant's 
service-connected generalized anxiety disorder, under both 
the old and new criteria for mental disorders.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see 38 U.S.C.A. 
§ 5110 (West 1991 & 2001).  The Board will review the 
appellant's claim for an increased evaluation under the old 
and new criteria as well.  The old criteria and the 
applicable ratings are as follows:

General Rating Formula for Psychoneurotic Disorders, prior to 
November 7, 1996:

A 30 percent disability rating is assignable when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment

A 50 percent evaluation is assignable when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent rating is assignable if the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

38 C.F.R. § 4.130 Schedule of Ratings - mental disorders

General Rating Formula for Mental Disorders Effective 
November 7, 1996:

A 30 percent disability rating is assignable when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is assignable when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assignable when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is assignable if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
based on social impairment.  38 C.F.R. § 4.126 (2001).

The Board must consider whether an evaluation in excess of 
30 percent is warranted and finds that it is.  Comparing the 
old criteria to the new criteria, the Board believes that 
neither one is more favorable to the appellant than the 
other.  The Board has determined that the probative evidence 
demonstrates that the veteran's disability falls within the 
50 percent evaluation under both criteria.  

In evaluating the evidence, the Board has been most persuaded 
by the VA examinations performed in March 1999 and April 
2000.  Both VA examinations provide ample findings related to 
the criteria for rating anxiety disorders and set forth 
opinions with adequate explanation.

The Board finds the lay statements and testimony of the 
veteran, his wife and the testimony of Dr. Juarbe probative 
to the extent that it is corroborated by the findings of the 
VA examinations.  With regard to the veteran and his wife's 
testimony, they have been consistent in their reporting of 
the veteran's symptomatology related to his generalized 
anxiety disorder.  It is noted, however, that this evidence 
is not as probative as the reports from the veteran's April 
2000 VA examination in that the examiner discussed all of the 
veteran's complaints and provided a clear and direct opinion 
as to the veteran's generalized anxiety disorder. 

The Board is not persuaded by the reports of Dr. Galindez.  
First, he has provided a diagnosis of an undifferentiated 
schizophrenic reaction.  The veteran is service connected for 
a generalized anxiety disorder and is not service-connected 
for Schizophrenia.  Dr. Galindez diagnosis is not supported 
by any other doctor's opinion.  Although Dr. Juarbe testified 
that the veteran has some symptoms of schizophrenia, he 
concluded that the veteran was not schizophrenic.  
Furthermore, the examiner from the VA April 2000 examination 
specifically stated that the veteran is not schizophrenic.  
Where Dr. Galindez provided no explanation in support of his 
opinion, the examiner provided ample explanation that 
discredits Dr. Galindez' diagnosis.  The examiner from the 
April 2000 VA examination explained that Schizophrenia is a 
thought disorder and if the veteran had been psychotic and 
disorganized in his thoughts he would not have been able to 
organize himself or maintain the kind of job he had.  Also, 
the examiner explained that the medications prescribed to the 
veteran are not those indicated for a psychosis, and his 
symptoms are not those of PTSD either.  Therefore, to the 
extent they set forth a diagnoses and manifestations that are 
not supported by any of the other evidence, the reports of 
Dr. Galindez are considered unreliable.  This examiner has 
also reported that the veteran has constant shaking.  
However, this was not confirmed by disinterested persons.  It 
was specifically noted that the claimed shaking stopped 
during the VA examination.  The Board finds the assertion and 
medical report of constant shaking to be not credible.

The evidence from the veteran's VA examinations demonstrates 
that the veteran is entitled to an evaluation of 50 percent.  
Specifically, The veteran has shown that he is entitled to a 
50 percent rating under both the new and the old criteria in 
that his ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and his symptoms the reliability, flexibility and efficiency 
levels are so reduced as to result in considerable industrial 
impairment.  He reported forgetting things and having 
difficulty performing in public due to anxiety reactions.  He 
reported that he has to do things in isolation and complained 
of trouble sleeping.  He also reported that his mind goes 
blank on various occasions and complained of having episodes 
of shortness of breath, and sudden crying spells.  With 
regard to work, the veteran testified to his ability to 
perform the responsibilities of his job because of his 
inability to deal with people.  The veteran stated he was 
unable to obtain information from people sufficient to allow 
his supervisor to make informed decisions.

At his March 1999 VA examination, the veteran's general 
appearance was clean and he was adequately dressed and 
groomed.  He was alert and oriented times three.  His mood 
was anxious and depressed.  His affect was constricted.  His 
attention and concentration were good.  His speech was 
coherent.  His insight and judgment were reported to be fair.  
He exhibited good impulse control.  At his April 2000 VA 
mental disorder examination, the veteran was well developed 
and well nourished, adequately dressed and groomed.  He was 
alert, aware of the interview and in full contact with 
reality.  He was very anxious and tense.  His answers were 
relevant, coherent and logical.  The affect he displayed was 
adequate.  His mood was anxious, with some depression.  He 
was oriented in person, time and place.  His memory and 
intellectual function were both adequate.  His judgment was 
adequate but his insight was very poor. 

The veteran is not entitled to a 70 percent rating under 
either the old or new criteria.  The veteran has not 
demonstrated that his symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Also, under the new criteria 
the veteran does not manifest symptoms of: suicidal ideation; 
obsessional rituals, which interfere with routine activities; 
impaired impulse control or neglect of personal appearance 
and hygiene.  Thus, the appellant's disability falls within 
the 50 percent evaluation under both the old and new 
criteria.  Because the RO considered the appellant's 
disability under both criteria (although on separate 
occasions), a Bernard issue is not raised by the Board's 
consideration of both criteria in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

This determination is supported by the findings of the VA 
examiner from the veteran's April 2000 VA examination that 
the veteran's GAF score was 55.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A GAF score of 50 (which falls between the range of 
41-50) is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A GAF of 55 (which falls within the range of 51 to 60) is 
defined as "Moderate symptoms (e.g., flat affect, and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A GAF score of 70 (which falls within the range of 61 to 
70) is defined as "Some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal 
relationships."  Id.  A GAF score of 80 (which falls within 
the range of 71 to 80) is defined as, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  Although the GAF score 
does not fit neatly into either the pre- or post-November 
1996 rating criteria, the score represents the opinion of a 
professional and is evidence.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

Here, the Board finds that the GAF scores provided at the 
veteran's March 1999 VA examination and April 2000 
examination are the most probative and also support the 
veteran, his wife's allegations and Dr. Juarbe opinion that 
the veteran's condition has evolved.  To the extent that Dr. 
Juarbe provided a GAF score of 40 the Board does not find 
adequate support for his assessment.  The evidence does not 
show that the veteran has serious symptoms contemplated by a 
GAF score of 40.  The VA examiner reported that the veteran 
was not hallucinating and was not suicidal or homicidal.  
Also no severe obsessional rituals or frequent shoplifting 
have been alleged.  Likewise, the veteran's complaints do not 
indicate that he has any serious impairment in social, 
occupational functioning.  Dr. Juarbe, in part, attributed 
his score to the fact that the veteran stopped working.  Dr. 
Juarbe testified that the veteran could not be rehabilitated 
and placed in another job.  However, the VA examination 
reports are far more detailed and are far more reliable than 
the testimony provided by Dr. Juarbe.

The Board finds that the score provided at the veteran's 
April 2000 VA examination is most persuasive.  It is 
indicative of moderate symptoms.  The veteran has repeatedly 
reported symptoms indicative of occasional panic attacks and 
has demonstrated moderate difficulty in social and 
occupational functioning.  Also, the veteran was reported to 
be very anxious at his April 2000 examination.  He and his 
wife's testimony regarding his social and interfamilial 
relationships and difficulty with his supervisor and co-
workers also support the score.  At his March 1999 VA 
examination, the examiner a GAF score of 75 is representative 
of transient symptoms and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social and occupational.  

The Board finds that the VA examinations, the veteran, his 
wife's lay statements, and testimony reveal that the 
appellant's disability is worse than the 30 percent 
evaluation contemplates.  However, the Board finds no support 
that an evaluation in excess of 50 percent is appropriate.  
Therefore, to the extent that the appellant states that his 
service-connected generalized anxiety disorder is worse than 
the 50 percent evaluation contemplates, the preponderance of 
the evidence is against the claim.  For the reasons discussed 
above, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b).

TDIU

The veteran claims that he cannot work because of his service 
connected generalized anxiety disorder.  Total disability 
ratings for compensation purposes based on individual 
unemployability may be assigned where the combined schedular 
rating for the veteran's service-connected disabilities is 
less than 100 percent when it is found that such disorders 
are sufficient to render the veteran unemployable without 
regard to either his advancing age or the presence of any 
non-service-connected disorders.  38 U.S.C.A. § 1155 (West 
1991 and 2001); 38 C.F.R. §§ 3.340, 3.341 (2001).  It must be 
noted that the veteran's advancing age and non-service 
connected disabilities may not be considered in determining 
individual unemployability.  See. 38 C.F.R. §§ 3.341 (a), 
4.19 (2001); Van Hoose v. Brown, 4 Vet. App. 361, 363 (2001).

Under 38 C.F.R. § 4.16(a) (2001), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  Those criteria are as 
follows:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided 
[t]hat, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. . . . It is provided further that the 
existence or degree of non- service- connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to in this paragraph for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service- connected 
disabilities render the veteran unemployable.

Service connection is in effect for a generalized anxiety 
disorder, and has been rated at 30 percent disabling.  The 
Board, in this decision, has granted an increase to 50 
percent disabling.  However, this increased rating does not 
meet the requirements set forth in 38 C.F.R. § 4.16(a) and he 
has no legal merit to the claim based upon schedular 
requirements.

As to consideration of an assignment of an extraschedular 
evaluation, the Board notes that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The veteran has not 
presented evidence showing that he has had any 
hospitalizations, and the reports from VA examinations state 
that he there are no records of hospitalizations. 

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  If a veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as in this case, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must consider whether there are 
circumstances in the veteran's case, apart from the any non-
service connected condition and advancing age, which would 
justify a total rating based on unemployability due solely to 
the service-connected disabilities.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Clearly, there is a conflict in the record.  Each private 
examiner has either opined or implied that the veteran is 
unable to engage in substantially gainful employment.  
However, the GAF score assigned by the VA examiners and their 
observations reflect that the veteran can engage in 
substantially gainful employment.  Ultimately, the Board must 
decide the weight and credibility to be assigned to the lay 
and medical evidence.  The Board concludes that the VA 
evidence is more probative.  VA physicians have no personal 
interest, pecuniary or otherwise, in whether particular 
veterans receive benefits.  They are natural gatekeepers.  
Bellezza v. Principi, 16 Vet App 145 (2002).  The records 
from the veteran's treating doctor are inconsistent with the 
rest of the record and are unreliable.  The opinion of Dr. 
Juarbe is of lessened probative value because of less detail 
in providing his opinion.  Although the veteran and his wife 
testified, they are not medical professionals.  The Board 
concludes that the opinions of the disinterested trained VA 
examiners are more probative of the extent of the veteran's 
impairment.  

Accordingly, for the reasons stated above, the Board finds 
that a total rating for compensation based upon individual 
unemployability is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

A 50 percent evaluation for generalized anxiety disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A total rating for compensation based upon individual 
unemployability is denied.



		
H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

